  Case 3:19-cv-00152-E Document 73 Filed 04/08/20         Page 1 of 3 PageID 1135



                        UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

BARBARA THOMAS, individually and       )
on behalf of all others similarly situated,
                                       )
                                       )             CASE NO. 3:19-cv-00152-K
      Plaintiff,                       )
                                       )             CLASS ACTION
v.                                     )
                                       )
FINANCIAL CORPORATION OF               )
AMERICA,                               )
                                       )
      Defendant.                       )
______________________________________ )

                  MOTION FOR PRELIMINARY APPROVAL OF
                       CLASS ACTION SETTLEMENT

       NOW COMES, by and through undersigned counsel, plaintiff, Barbara Thomas,

with the consent and approval of defendant, Financial Corporation of American (“FCOA”),

and moves this Court pursuant to Fed. R. Civ. P. 23 for preliminary approval of Class

Action Settlement.

       WHEREFORE, plaintiff asks that this Court preliminarily approve the proposed

Class Action Settlement for the reasons discussed in her supporting memorandum filed

herewith.
  Case 3:19-cv-00152-E Document 73 Filed 04/08/20    Page 2 of 3 PageID 1136




April 8, 2020

                                         Respectfully Submitted,


                                         By:    /s/ Jarrett L. Ellzey

                                         Mark A. Alexander
                                         Mark A. Alexander PC
                                         5080 Spectrum Drive, Suite 850E Addison,
                                         TX 75001 972-364-9700
                                         Fax: 972-421-1500
                                         Email: mark@markalexanderlaw.com

                                         Jarrett L. Ellzey
                                         W. Craft Hughes
                                         Hughes Ellzey, LLP
                                         1105 Milford Street
                                         Houston, TX 77006
                                         Tel: (713) 322-6387
                                         Fax: (888) 995-3335
                                         E-Mail: craft@hughesellzey.com
                                         jarrett@hughesellzey.com

                                         Gary M. Klinger
                                         Mason Lietz & Klinger LLP
                                         227 W. Monroe Street, Suite 2100
                                         Chicago, IL 60630
                                         312-283-3814
                                         Email: gklinger@masonllp.com
  Case 3:19-cv-00152-E Document 73 Filed 04/08/20                 Page 3 of 3 PageID 1137




                               CERTIFICATE OF SERVICE

       I certify a copy of the foregoing document was electronically filed with the Clerk of this

Court using the CM/ECF system in accordance with the protocols for e-filing in the United States

District Court for the Northern District of Texas, Dallas Division, on April 8, 2020 and will be

served on all counsel of record who have consented to electronic notification via CM/ECF.




                                                            /s/ Jarrett L. Ellzey
                                                    Jarrett L. Ellzey
